PER CURIAM.
Clifford Green was convicted of various counts of robbery, kidnapping and grand theft as charged in several informations filed against him. He was sentenced to three mandatory minimum sentences as to the robberies, to be served consecutively. The robbery in case number 90-1229 occurred on a date separate from that of the two robberies in case number 90-1230. The two robberies in case number 90-1230 were committed in the same store at the same time, although involving different victims.
The only point raised on behalf of Green is that the minimum mandatory sentences imposed for the two robberies in case number 90-1230 must be imposed concurrently, since they involved a single criminal episode. This point is well taken, as appellee concedes. Brown v. State, 542 So.2d 1059 (Fla. 2d DCA 1989). Accordingly, the portion of the sentences imposing consecutive mandatory mínimums in case number 90-1230 is hereby reversed and the cause is remanded for imposition of concurrent sen*531tences in that case, at which time appellant need not be present. In all other respects the judgments and sentences are affirmed.
RYDER, A.C.J., and CAMPBELL and LEHAN, JJ., concur.